Opinion
Per Curiam,
Relator, who was represented by an attorney, was convicted of first degree murder and sentenced to life imprisonment. His conviction and sentence were affirmed in Commonwealth v. Lowry, 374 Pa. 594, 98 A. 2d 733. The United States Supreme Court denied certiorari, 347 U.S. 914. Relator filed a petition for a writ of habeas corpus which was denied by the lower Court without a hearing. Relator then filed this appeal.
We have examined the record and find no merit in any of relator’s contentions.
Order affirmed.